Citation Nr: 0008893	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from October 1966 to July 
1970 and from January 1973 to July 1988.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in April 1998.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision dated in March 1996, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The service medical records reflect no evidence of 
hepatitis C.

2. A statement from a private physician dated in October 
1995, reflects that the appellant's has a condition 
associated with hepatitis C and that the origin of the 
hepatitis C could not be determined but it was suspected 
that it has been present for greater than 5-7 years.

3. In a follow-up treatment note dated in August 1996, the 
physician indicated that given the available information, 
he could not state that the hepatitis C was related to the 
appellant's period of active duty.

4. In a statement dated in July 1998, a VA physician noted 
that he had thoroughly reviewed the appellant's medical 
records and that in his opinion, the appellant's hepatitis 
C had its onset between 1990 and 1995.



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
hepatitis C is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The statement from the private physician 
dated in October 1995 suggesting that the onset of the 
hepatitis was possibly during service is deemed sufficient to 
render the claim plausible. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After careful review of the evidence of record, the Board 
concludes that entitlement to service connection for 
hepatitis C is not warranted.  In reaching this conclusion, 
the Board places particular emphasis upon the expert opinion 
offered by the VA physician in July 1998 which concluded that 
the appellant developed hepatitis C sometime between 1990 and 
1995.  While the appellant has submitted statements from a 
private physician in support of his claim, these statements 
are not found to be of sufficient probative value to serve as 
the basis for service connection.  The private physician 
indicated in October 1995 that while the origin of the 
hepatitis could not be determined, he suspected that it had 
been present for greater than 5-7 years, placing the possible 
onset to the appellant's period of active duty.  However, in 
a subsequent treatment note dated in August 1996, he 
indicated that based upon the available information, he could 
not state that the hepatitis C was related to the appellant's 
period of active duty.  

Although these statements were deemed sufficient to well 
ground the appellant's claim, taken together they essentially 
conclude that the date of onset of the appellant's hepatitis 
C cannot be determined based on the information available to 
the private physician and as such, are not of significant 
probative value regarding the claim for service connection.  
In contrast, the VA expert opinion dated in July 1998, 
specifically indicated that the appellant's claims folder was 
reviewed and that based upon that review, the VA physician 
concluded the onset of the hepatitis was probably between 
1990 and 1995.  When viewed in light of the complete lack of 
any significant findings during service or thereafter until 
approximately 1995, the Board assigns greater probative value 
to the opinion offered by the VA expert.

The Board has considered all evidence of record including the 
appellant's testimony at a hearing before the undersigned 
Acting Member of the Board in October 1997.  However, the 
appellant's assertions regarding the onset of his hepatitis C 
are found to be outweighed by the objective medical evidence 
of record discussed above.


ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


